Citation Nr: 1208790	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s)(1) by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1969 to March 1971. 

This matter came before the Board of Veterans' Appeals (the Board) on appeal from September 2006 rating decisions by the Columbia, South Carolina, RO.  This rating decision denied the Veteran's claim special monthly compensation by reason of being housebound.  

In August 2010, the Board remanded this claim to the RO for additional development and consideration.  This requested development has been completed and the claim is once again before the Board. 


FINDINGS OF FACT

1.  In a May 1998 rating decision, VA established the Veteran's entitlement to a TDIU due to his then-only service-connected disability, PTSD, effective August 12, 1996.  In June 1999, the RO granted an earlier effective date of March 22, 1996, for the award of TDIU.

2.  Service connection was subsequently established for diabetes mellitus and peripheral neuropathy of all four extremities, effective February 26, 2003.  The combined evaluation of these disabilities was 50 percent.

3.  Service connection for visual field defect was established, effective September 21, 2009, and assigned a 10 percent evaluation.  The disabilities other than PTSD now combined to 60 percent, effective September 21, 2009.

4.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; bilateral peripheral neuropathy of the upper and lower extremities, each rated at 10 percent disabling; visual field defect evaluated at 10 percent disabling; diabetic eye complications of retinopathy and cataracts evaluated as noncompensable; and erectile dysfunction evaluated as noncompensable.  The combined evaluation is 90 percent.


CONCLUSION OF LAW

The criteria for special monthly compensation at the housebound rate, effective September 21, 2009, have been met. 38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.350 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) . In this decision, the Board grants entitlement to SMC at the housebound rate effective March 31, 1998. As such, no discussion of VA's duty to notify and assist is necessary. 

A review of the procedural history in this case shows that in a May 1998 rating decision, the RO granted entitlement to a TDIU, effective August 12, 1996.  At that time, the only disability for which the Veteran was service connected was PTSD.  In a June 1999 rating decision, the RO granted the TDIU as of March 22, 1996.  

In a May 2003 rating decision, the RO granted service connection for diabetes mellitus and assigned a 20 percent evaluation, effective February 26, 2003.  It also granted service connection for peripheral neuropathy of all four extremities, and assigned each a 10 percent evaluation, effective February 26, 2003.  Lastly, it granted service connection for diabetic retinopathy and erectile dysfunction and assigned noncompensable evaluations, effective February 26, 2003.  The combined disability rating for the disabilities other than PTSD was 50 percent.  See 38 C.F.R. § 4.25 (2011).  The Board will lay out how it determined that the combined evaluation for the service-connected disabilities, other than PTSD, combined to 50 percent.  

The provisions of 38 C.F.R. § 4.25 address the combined ratings table, which is used when determining the combined evaluation for all of a veteran's service-connected disabilities.  The disability evaluations are not simply added up.  For example, in this case, one would not add 20 percent (diabetes mellitus) to 40 percent (10 percent for each of the four extremities) to come up with a 60 percent combined disability evaluation.  Rather, one would go to the table in 38 C.F.R. § 4.25.  

There, it states that to use the table, the disabilities will be arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of table I.  Id.  However, when a partial disability results from disease or injury of both arms or both legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added, not combined, before proceeding with further combinations.  38 C.F.R. § 4.26 (2011).  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out, and the rating for such disabilities including the bilateral factor in this section will be treated as one disability for the purpose of arranging in order of severity for all further combinations.  Id.  

Here, at the time of the May 2003 rating decision, the Veteran had 10 percent disability evaluations for both upper and both lower extremities.  Going to the combined ratings table, 10 percent plus 10 percent equals 19 percent.  Then 19 percent plus 10 percent equals 27 percent.  Then 27 percent plus 10 percent equals 34 percent.  Applying the bilateral factor to 34 percent, ten percent of 34 percent is 3.4.  Thus, adding the total combined evaluation of 34 percent for the upper and lower extremities, to 3.4, the combined evaluation including the bilateral factor becomes 37.4 percent, which rounds down to 37 percent.  Because this is greater than the Veteran's 20 percent evaluation, the 37 percent evaluation becomes the greatest evaluation.  Going to the combined ratings table, 37 percent plus 20 percent equals exactly 50 percent.  See 38 C.F.R. § 4.25.

In an April 2010 rating decision, the RO granted service connection for visual field defect and assigned a 10 percent evaluation, effective September 21, 2009.  The disabilities other than PTSD now combined to 60 percent, effective September 21, 2009.  Adding the 10 percent to the combined 50 percent equals 55 percent, which rounds up to 60 percent.  Id.  This is why the disabilities other than PTSD now combine to 60 percent.  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i) . 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Veteran was assigned a TDIU based solely due to his PTSD, as the RO granted this benefit at the time the Veteran was service connected for PTSD only.  Although PTSD was not rated as 100 percent, for special monthly compensation purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  Id. at 251; see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. PTSD), and has an additional service-connected disabilities (i.e. diabetes mellitus, peripheral neuropathy of all four extremities, and visual defect) that, when combined, independently establish a 60 percent evaluation, the criteria for SMC at the housebound rate were met as of September 21, 2009. Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective September 21, 2009.


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective September 21, 2009.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


